Judgment unanimously affirmed. Memorandum: The record supports the suppression court’s determination that defendant’s arrest was supported by probable cause. The victim of the attempted break-in provided the arresting officer with a "sufficiently detailed and particular description of the perpetrator” \(People v White, 117 AD2d 127, 131, lv denied 68 NY2d 818), including his race, height, build, hair color and clothing (see, People v Horsman, 152 AD2d 859, 861). The victim also pointed out the direction of defendant’s flight from the scene. Within a half hour of the commission of the crime, a trained dog tracked defendant to a back yard approximately a quarter mile from the crime scene (see, People v Price, 54 NY2d 557, 564), where the arresting officer discovered defendant hiding under a row of bushes (see, People v Ridley, 124 AD2d 610, lv denied 69 NY2d 749). Defendant matched the victim’s description precisely. Those facts were sufficient to warrant a reasonable belief that it was "at least more probable than not” that a crime had occurred and that defendant was the perpetrator (People v Carrasquillo, 54 NY2d 248, 254). (Appeal from Judgment of Supreme Court, Monroe County, Doyle, J. — Criminal Trespass, 2nd Degree.) Present — Denman, P. J., Green, Wesley, Balio and Boehm, JJ.